Exhibit 10.28(a)

AMENDMENT NUMBER 1

TO THE

THE CHITTENDEN CORPORATION DEFERRED COMPENSATION PLAN

This Amendment No. 1 to the Chittenden Corporation Deferred Compensation Plan
effective January 1, 2007 (the “Plan”) hereby further amends the Plan as
described below pursuant to authority granted by the Board. This Amendment No.1
shall be effective as of December 1, 2005 except as otherwise specifically
provided herein.

 

1. Amounts credited to the Chittenden Stock Equivalent Account described in
Section 5.1 of the Plan as of December 31, 2007 were converted into cash
equivalents at the per-share “Cash Consideration” amount determined pursuant to
the Agreement and Plan of Merger dated as of June 26, 2007 between People’s
United Financial, Inc. and Chittenden Corporation effective January 1, 2008.
Effective January 1, 2008, the Chittenden Stock Equivalent Account as referenced
under Section 5.1 is eliminated under the Plan and all credits converted into
cash equivalents as noted above, as well as all other deferrals under the Plan
on and after January 1, 2008, shall be credited to the Cash With Interest
Account as described in Section 5.1 notwithstanding Participant elections to the
contrary.

 

2. Effective December 31, 2008 the Plan shall be frozen, subject to the
following: (a) there shall be no new Participants under the Plan; (b) there
shall be no further Voluntary Deferrals under Section 3.1 of the Plan; and
(c) except as otherwise provided herein, investment credits shall continue to
apply to Participants’ outstanding Accounts until distribution of the entire
balance of such Accounts in accordance with Plan terms.

 

3. By adding Section 1.16 Separation from Service as follows:

“Separation from Service means the date the Participant experiences a
“separation from service” (as that term is defined at Section 1.409A-1(h) of the
Treasury Regulations) from the Employer and from all other corporations and
trades or businesses, if any, that would be treated as a single “service
recipient” with the Employer under Section 1.409A-1(h)(3) of the Treasury
Regulations.”

 

4. By capitalizing the reference to “separation from service” under
Section 6.1(a)(i).

 

5. Section 6.2 (a) Accounts Attributable to Deferrals on and after January 1,
2005 is amended by deleting the reference to “and the participant remains an
Eligible Executive or Eligible Director during such one year period” under
sub-clause (i) of said sub-section (a).

 

1



--------------------------------------------------------------------------------

6. Section 6.2(b) is amended by replacing the last paragraph with the following:

“Notwithstanding the foregoing, a Participant who has previously made a
distribution election (time and/or form of payment election) relative to
deferrals covered by this subsection may change such election without regard to
the above restrictions in accordance election materials delivered to a
Participant on behalf of the Committee, provided such election changes are made
in accordance with applicable regulations under Code Section 409A, including IRS
Notices 2006-79 and 2007-78, including that such elections be irrevocably made
prior to December 31, 2006, 2007 or 2008, as applicable, and further provided
that such elections do not apply to amounts that would otherwise have been
payable to the Participant in 2006, 2007 or 2008, as applicable, or cause a
payment to be accelerated to 2006, 2007 or 2008, as applicable.”

 

7. Section 6.4 Delay in Distributions is amended by replacing the entire
provision with the following:

“A scheduled payment shall normally be paid within 30 days of the scheduled
payment date, but under no circumstances shall a scheduled payment be made later
than the end of the calendar year in which the scheduled payment date falls, or
if later, by the 15th day of the third calendar month following the scheduled
payment date. Further, the Committee may direct that a scheduled payment be made
up to 30 days before the designated payment date. Under no circumstances,
however, shall a Participant or Beneficiary be permitted, directly or
indirectly, to designate the taxable year of the payment under this paragraph.”

 

8. Section 8.2 Distribution Upon a Change in Control Event is amended by
replacing the first sentence of said section with the following:

“A Participant may be permitted to make a one-time election on the Participant’s
initial Election Form (or as part of a transition election that is made
available under Section 6.2(b)) to have his or her Account distributed at a
different time and/or in a different form upon the occurrence of a Change in
Control Event in accordance with the provisions of an Election Form made
available to the Participant by the Committee; provided, however, that no such
election may be made after December 31, 2007.

 

2



--------------------------------------------------------------------------------

In WITNESS WHEREOF, the Corporation has caused this Amendment Number 1 to the
Chittenden Corporation Deferred Compensation Plan to be executed by its officer
duly authorized.

People’s United Financial, Inc.

as successor by merger to

Chittenden Corporation

 

By:   /s/ Robert E. Trautmann Name:   Robert E. Trautmann Title:   Executive
Vice President Date:   12/29/08

 

3